Title: Enclosure: John Hollins to Arthur S. Brockenbrough, 14 April 1820
From: Hollins, John
To: Brockenbrough, Arthur S.


						
							sir
							
								Baltimore
								14th April 1820
							
						
						Mr Raggi delivered me this forenoon your favor of the 7th Inst, & have agreeably to your request, put him in the way to get his property from the Custom house.—
						The remittance of ten dollars inclosed in your said letter is in full as ⅌ my statement of the 3d Septem last
						I have lost no time in my enquiries respectg the letter addressed to Mr Thos Purking or Perkins, & flatter myself it will be found among the dead letters at the Genl Post Office, where I will this day write to make enquiry—it is recollected by one of the clerks in our Post offce, as he thinks franked by Mr Jefferson, but no person coud be found who claimed it, nor do I know of any one who is likely to be the one, the letter was intended for, perhaps  he lives in Boston—   the Dft however has not been paid by the Union Bank, & I have requested the Presidt & Cashier not to pay it until they hear again from me, in case it shd be presented.
						In a few days it is probable you may hear from me again in the mean time believe me very respectfy
						
							Yr obd St
							
								Jno Hollins
							
						
					